                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

EDDY STANLEY HARRIS, JR.,                                                         PLAINTIFF
ADC #132946

V.                                  5:19CV00096-JM-JTK

DEMARCUS DAVIS, et al.                                                            DEFENDANTS

                                           ORDER

        The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.    There have been no objections. After a review of those

proposed findings and recommendations, the Court adopts them in their entirety.    Accordingly,

        IT IS, THEREFORE, ORDERED that Plaintiff’s ADA claim is DISMISSED for failure to

state a claim.

         IT IS SO ORDERED this 4th day of April, 2019.




                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE




                                               1
